Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: Toltsch et al. (US 20160280899) is the closest prior art. However, the reference does not teach or suggest applicants’ cold soluble fraction with ethylene content of 10.0-17.0% or cold xylene insoluble with applicants’ level of 2,1 erythro regiodefects.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The crossed out reference on applicants IDS was not considered since it was not listed with the author of the publication, MPEP 609. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
JCM
3-15-22
/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765